The appeal is by the Winfield Lumber Company, an intervening, asserted relatively, superior lienor of the proceeds of the sale (under decree) of certain property in Gadsden. The court, in one aspect of the decree, denied the relief the appellant sought. There is no note of testimony as required by chancery rule 75, Civil Code, p. 1551. In the absence of note of testimony, a decree will not be reversed where the decree concludes in denial of the appealing actor's right to relief. Watson v. Kirkland, 204 Ala. 655, 87 So. 93; Beck v. Burchfield, 205 Ala. 486, 88 So. 417; Saxon v. Parson,206 Ala. 491, 90 So. 904. Rule 75 is exacting, and is so enforced. Brassell v. Brassell, 205 Ala. 201, 87 So. 347, among others.
The decree is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.